 GENERAL ELECTRIC CO.General Electric CompanyandInternationalUnionofElectrical,RadioandMachineWorkers,AFL-CIO. Case 25-CA-3021June12, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING ANDJENKINSOn November 21, 1968, Trial Examiner MaxRosenberg issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand wasengaging incertain unfair labor practices,and recommending that Respondent cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief. TheGeneralCounselandInternationalUnionofElectrical,Radio and Machine Workers, AFL-CIO,filedbriefs in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in thecase,and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andhereby orders that Respondent, General ElectricCompany, Fort Wayne,Indiana, its officers,agents,successors,and assigns,shall take theaction setforth in the Trial Examiner's Recommended Order.'The Trial Examiner found that Respondent has furnished the namesand addresses of certain employees since prior to 1968. The record clearlyestablishes,however,that such information has been furnished since priorto 1967.Accordingly,we correct this inadvertent error in the TrialExaminer'sDecision,which does not affect the result of this case.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMAx ROSENBERG, Trial Examiner: With all partiesrepresented,this proceeding was tried before me in FortWayne, Indiana, on October 7, 1968, pursuant to acomplaint filed by the General Counsel of the National605LaborRelations Board and an answerfiled thereto byGeneral Electric Company,herein called the Respondent.'The sole issue raised by the pleadings is whetherRespondent violated the provisions of Section 8(a)(5) oftheNationalLaborRelationsAct,asamended, byrefusing,upon request,to furnish InternationalUnion ofElectrical,Radio andMachineWorkers,AFL-CIO,herein called the Union,with the home addresses of allemployees in the appropriate units at Respondent'sinstallations in FortWayne,Indiana,for whichthe Unionhadbeendesignatedastheexclusivebargainingrepresentative.'At the conclusion of the hearing, theparties waived oral argument.Briefs have been receivedfromtheGeneralCounsel,theUnion,and theRespondent, which have been duly considered.Upon the entire record made in this proceeding and myobservation of the witnesses who testified,Ihereby makethe following:FINDINGSOF FACT AND CONCLUSIONS1.THE RESPONDENTS BUSINESSRespondent, a corporation with its places of business inFortWayne, Indiana, is engaged in the manufacture ofelectricmotors. During the annual period material to thisproceeding,Respondent manufactured, sold and shippedfrom its establishments in Fort Wayne, Indiana, finishedproducts valued in excess of $50,000 directly to pointslocatedoutsidetheStateof Indiana. I find thatRespondent is an employer engaged in commerce withinhe meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted and I findthat the Unionisa labororganization within the meaning ofSection 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESThe facts adduced herein are not in dispute and I findthem to be as follows.Since 1950, the Union has represented Respondent'semployees in the units heretofore found appropriate under'The complaint,which issuedon July 31,1968, is based upon a chargewhich was filed and served on January17, 1968.'The complaint alleges, the answer admits,and I find that, since 1950and continuing to date, the Unionhas been designatedby the employees inthe following units astheir majorityrepresentative,and that these units areappropriate for the purposesof collectivebargaining within the meaning ofSection 9(b) of the Act(a) All office,clerical,and technical employees at Respondent's plants inFortWayne,Indiana,excluding commercial and sales employees,auditorsand accountants,test engineers,confidential secretaries and stenographers,andemployeeswho work on the confidentialpayroll,employeeinterviewers,placement personnel,personnel visitors,medical technicians,divisional safety personnel, chief receptionist, telephone operators,cashiers,rate setters,planning,wage rate,time-studyandmethods employees,professional employees,guards,and all supervisors as definedin the Act(b)All productionand maintenance employees at Respondent's plants inFortWayne,Indiana,excluding test engineers,maintenance machinists,experimental men, tool makers,tool repairmen,die makers,die repairmen,mold makers,mold repairmen, machinists'apprentices who are engaged inproduction or repair of machinery or mechanicaldevices for use inRespondent's manufacturing processes at itsFortWayne,Indiana,plant,winding form makers,tool hardeners,tool dressers,development testers,blacksmiths,toolwelders,clericalemployees,chauffeurs,professionalemployees,guards,and all supervisors as definedin the Act.176 NLRB No. 84 606DECISIONSOF NATIONALLABOR RELATIONS BOARDaNational Agreement executed by the parties. ArticleXIX-4 of this Agreement provides that "On request of the[Union],localmanagementwill provide to the [Union] alistofallemployees in the bargaining unit. Suchinformationwillconsistof the employee's name,department, occupation, clock card number, continuousservice date and seniority date. At the request of the[Union] suchlists shallbe up-dated not more frequentlythan six-month intervals." On October 30, 1967, GeorgeCrosely, the Union's President, wrote a letter to WilliamHamilton,Respondent'sManager of Employee andCommunityRelations,which recited that the Union "isagain requesting a list of all employees in our bargainingunit asper Article XIX-4 of the National Agreement. Wewould like to have the names, addresses, and telephonenumbers of all employees now in the bargaining unit, alsothose on lay off subject to recall. This would be additionalinformation so that the Union would be able to effectivelyrepresentallemployees in the bargaining unit on wages,hours and working conditions." On November 2, 1967,Frank Conley, Respondent's Manager of Union Relations,telephonically responded that he had received the Union'sletter and that "he would be unable to get the addressesbecause it would take a couple of months to change thecomputer over." On December 8, 1967, the Union filed agrievancewithRespondent pursuant to the NationalAgreement in which it requested that the latter compileand furnish the Union with a list containing the addressesof all employees in the appropriate units. The grievancewas first discussed by the parties on December 21, 1967,at which time Respondent advised the Union that it "wasnot obligated to and would not compile and furnish such alist,"and no definitive reason was assigned for its failureto comply with the request. This grievance was furtherexplored on December 28, 1967 and January 11, 1968,with Respondent again flatly taking the position that theUnion was not entitled to the requested information. Thefailure to resolve this issue under the grievance procedureswas followed by the filing of charges by the Union onJanuary 11, 1968, alleging that Respondent had, by itsrefusal to furnish the addresses of unit employees, violatedSection 8(a)(5) of the Act.Indefenseof its conductinrejectingtheUnion'sdemand for the home addresses of the employees,Respondent asserts that the Union had available to itother channels by which it could effectively communicatewith the employees, and that the addresses were not anecessary prerequisite to such communication. Conversely,theGeneralCounselmaintains that, because of thescattered location of theRespondent's facilities, thegeographic dispersion of the work force, the physical andclimatic limitations upon handbilling employees, andvarious, other inhibitory factors, theUnion could notproperly and meaningfully contact all the employees in theappropriate units without the aid of a mailing list andhence could not discharge its Statutory duty to representall the employees regarding their wages, hours, and otherterms and conditions of employment.Respondent operates a main plant on Broadway Street,FortWayne, Indiana, as well as plants on Taylor StreetandWinter Street in the same city. The Taylor Streetfacility is located one mile from the Broadway Streetinstallation,while theWinter Street operation is abouttwo miles distant. In addition, Respondent maintains threewarehouses in the city, one of which is situated in thevicinity of theWinter Street plant. The record shows thatthe production and maintenance unit consists of 5,695employees of whom 4,725 or 83 percent are members oftheUnion.The office, clerical and technical unit iscomprised of 426 employees, of whom 97 or 23 percenthave executed designations in favor of the Union. Thus, ofthe 6,121 employees in the combined units, 4,822 or 80percent are Union members. Of the 6,121 unit employees,6,098 work in the plants. The remaining 23 are employedat one of the warehouses. The employees reside in 50 to75 towns and some 15 counties located in the States ofIndiana and Ohio, with approximately 75 percent of themsituated in Allen County,Indiana, in which Respondent'splants and warehouses are centered.The National Agreement to which Respondent and theUnion are parties provides for the voluntary checkoff ofUnion dues with an annual 10-day "escape" period, butdoes not contain any union-security clause compellingmembership in the Union as a condition of employmentafter 30 days. The contract also obligates Respondent tomake available plant bulletin boards for the posting ofnotices by the Union, of which there are 71 in the variouswork areas. However, the National Agreement recites that"All notices shall be subject to the Manager's approvaland he will also arrange for posting." Lloyd Wire, theUnion'sbusinessagent, testifiedwithout contradictionthat,a number of years prior to the hearing herein,Respondent refused to approve the posting of notices ifthey contained material to which it objected, and thosenotices consequently were not appended to the bulletinboards. Thereafter, the Union only submitted notices forcompany approval which did not contain such material.There are approximately 252 Union shop stewards andalternatesatRespondent's facilities in FortWayne whoareavailabletodistributeliteratureandsolicitmembershipamong the employees.'However,theNational Agreement bans the solicitation by the stewardsof membership or funds during working hours. On theother hand, Respondent distributes pamphlets, bi-weeklynewsletters, and other printed matter on a biweekly basisboth in the plants and at the gates which contain,interalia,information pertaining to wage rates and fringebenefits.So far as appears on this record, there is norestriction as to the times or places at which Respondentmay effect this distribution.4Although theUnion conducts regular membershipmeetings, it is undisputed that, out of a total membershipof 4,822, the average number of members attending any ofthese convocations since 1964 has been 64, with thehighest attendance at any single meeting numbering 117.Moreover, the approximately 1,300 nonmembers do notattend these gatherings.At the four separate physical locations whichRespondentmaintains inFortWaynewhereunitemployees work, there are a total of seven entrances atwhich the distribution of handbills and other literaturemay be made. In order to so communicate with theemployees, the Union stations two employee-distributorsateachgate.Generally,thesedistributorspresentthemselves at the gates at 6 a.m. to reach the productionand maintenance employees on the first shift and remainthere until 7 a.m., returning at 7:30 a.m. to distribute'There is a turnoverof 50 percent of thestewards at the annual electionsfor those offices,and during a given year,25 percent normally vacate theirseats.'In August and September 1966, Respondentdistributed to all employeesthree or four single-page flyers pertaining to the negotiationsthen underwaybetween the parties for a new NationalAgreement. This distributionwas also made on a bi-weekly basis both in the plants and at the gatesAgain,there is no evidential intimation in thisrecord that the distributionwas confined to nonworking time. GENERAL ELECTRIC CO.607information to the office, clerical and technical employeeswho report for work at 8 a.m. The distributors thendepart and return at 2:45 p.m. to hand out literature totheproductionandmaintenanceemployeeswhocommence work at 3:30 p.m., at which juncture thedistributors leave.Although Respondent operates a thirdshift, no distribution is made to some 200 employees whocome to work at this time because the shift has a varietyof starting schedules. The record demonstrates that itcosts the Union $150 per distribution to compensate theemployees who circulate the material.Union Business AgentWire's testimony is undeniedthat,over the course of the years, the Union hasexperienced severe difficulties in reaching the employees inthe dual bargaining units through handbilling at the gatesdue to a variety of reasons. Thus, he pointed out that,according to Respondent's records, the average daily rateof absenteeism amounts to 6 percent of the unit personnel.Furthermore, because employees in the wire mill andpowerhouseworkonacontinuous-operationsworkschedule, one-forth of them are not in the plant on anygiven day.Moreover, when the weather is inclement,employees demonstrate an unwillingness to stop to receiveUnion literature and the distributors themselves abandontheir distribution stations to seek cover from the elements.In addition, the distributors may fail to appear at thegates because of a breakdown in their transportation tothe plants, the inclemency of the weather, or personalreasons.Between September 1, 1965 and September 30, 1968,Respondent,throughtheutilizationofitsemployee-records in which the addresses of all employeesrepose, regularly sent literature to the homes of workersdealingwith such topics as safety equipment, holidaygreetings, and the duty to vote in political elections.' On15occasions during an equivalent period, the Unionutilized the mails to convey literature to its membershiprelating to the announcement of negotiated wage increasesand matters pertaining to social affairs.With regard totheutilizationof the mails to communicate with itsmembers, the Union first embarked upon this procedurein 1961 but found it too cumbersome and costly. In May1967, it purchased addressograph equipment which vastlyfacilitated its channel of communication and permitted itto reach its membership at a cost of only $68.BusinessAgentWire stated that the Union essays to maintain acurrent list of the addresses of its members. However,during a mailing on September 11, 1967 and again onMay 13, 1967, 200 envelopes on each occasion werereturned by the Post Office with a notation that theaddressee did not reside at the home, together with thenew address of the employee which the Union then postedon its master office file. Although Respondent has, sinceJanuary 1968, provided a weekly list to the Union of thenames and addresses of newly hired employees, employeeswho were absent from work due to illness, militaryservice, or job transfers, as well as the employees whohave been laid off, discharged, or recalled, the Union'smaster files lack the names and addresses of an estimated1,200 employees in the combined units, or approximately20 percent of the unit personnel.' Among the subjectsaboutwhich the Union sought to inform the unitemployees in its mailings were such matters as their rightunder State law to unemployment compensation if theydid not qualify for vacation pay; company rules; therequirementundertheNationalAgreementthatemployees refrain fromengaging inunauthorized workstoppages;company propaganda; and, other topicsregarding wages, hours,and conditions of employment.Rounding out the chronology,the record shows thatRespondent makes available to the Union the names andaddresses of all unit employees at its plant in Louisville,Kentucky.In treating with an issue paralleling the one presentedhere,inStandardOil Company of California,WesternOperations,Inc..'the Board observed that:Both the Board and the Courts have found violationsofSection8(a)(5)inunsatisfiedrequestsforinformationwhichhasadirectbearingon thenegotiationofwages and fringe benefits or thebargaining representative'sability to administer theagreement....Once the relevance of the information isestablished,the Employer's good faith refusal to supplyit is not a defense.A statutory violation is committedby the refusal to furnish relevant information.'In this case the relevance of the unit employees'address list is apparent from a comparison of theUnion's statutory duty of fair representation with thedifficulties it faced in attempting to reach those towhom it owed such a duty.The Union's duty extends tononunion unit employees as well as to union members.Because of the relatively low union membership in theunit, the absence of a union-security clause in thecollective-bargainingagreement,theresidentialdispersion of unit employees over a five or six countyarea,the apparent ineffectiveness of the steward system,the lack of adequate exposure of unit employees tounionbulletinboards,andtheinefficiencyofhandbilling efforts, the Union could not in any effectivemanner communicate with the beneficiaries of itsstatutory obligation.Measuring the considerations deemed important by theBoard inStandard Oilin determining whether employersshouldbedirected tomake available to unions theaddresses of unit employees against the backdrop of thefacts in this proceeding,Iam persuaded that Respondent'srefusal to satisfy the Union'srequest for the homeaddresses of all the employees which it represents offendedthe provisions of Section 8(a)(5) of the Act.A.Union Membership in the UnitsAs heretofore chronicled, the Union's membership intheproductionandmaintenanceunitconsistsof 83percent of the employees. Its representation in the office,clerical and technicalunit amountsto 23 percent of thoseemployees. In the combined unit, 80 percent of thepersonnelissworn to the Union's camp, while theremainder,or 20 percent,isnot.The figureof nonunionmembers isthus approximately 1,300 out of a total of6,121 affected workers. InStandard Oil,the Union thererepresented 750 out of 1,500 in thebargaining unit, afigure which the Board characterized as "relatively low."In light of the Board's commentin that case that a labororganization'sStatutory duty of representation "extendsto nonunionunit employees as well as tounion members,"'Respondent concedes that it maintains personnel records containing thenames and addresses of all employees in the units'When Respondent commenced to furnish the names and home addressesof new hires,dischargees,absentees,etc., to the Union,these encompassedboth Union and non-Union members.'166 NLRBNo. 45,enfd.399 F.2d 639 (C.A. 9).'Respondent makes no contention that the address list of unit employeeswasnotrelevanttotheUnion'sperformanceof its statutoryresponsibilities. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDIam convinced that the Union's inability to communicateeffectively with 20 percent of the combined unit (and mostcertainlywith 77 percent of the office, clerical, andtechnical employees) would equally hinder compliancewith its Statutory obligation to fairly and fully representallemployees in the unit.Moreover,whilethesepercentage figures are not as "low" as those whichappeared inStandard Oil.Iam not persuaded thay theyarede minimus.B.The Absence of a Union-Security ClauseAs indicated above, the National Agreement betweenthe parties, while providing for the checkoff of Union duesformembers, does not contain a union-security clauserequiringmembership after 30 days of hire. In addition,the checkoff provision permits employees to revoke theirauthorizations annually. On these facts, it seems obviousthat the absence of required union membership, with theconcomitant lack of home addresses normally containedon union authorization cards, would cause a serioushindrance to the Union's ability to communicate withnonmembers regarding matters affecting their terms andconditions of employment. Furthermore, the Agreement'sprovisionallowingthewithdrawalfromUnionmembership at annual periods would also tend to create acommunications barrier in the event a former membermoved to another location.C.Residential DispersionAs heretofore found, the unit employees reside in 50 to75 towns and some 15 counties spread over the States ofIndiana and Ohio, although 75 percent are located in thecounty in which Respondent's plants and warehouses aresituated.Additionally, these employees work in plants andwarehouses that are separated from each other bydistances up to 2 miles. It is apparent that both thedispersal of residences and places of work would furtherunduly impede the Union's effortsin gainingthe eye andear of the unit employees on matters affecting theiremployment.D.Effectiveness of Steward SystemE. Exposureof Unit Employeesto Plant BulletinBoardsPursuant to the National Agreement, 71 bulletin boardsare available to the Union for the posting of information.However, the Agreement places within the hands ofRespondent's manager the authority to arrange for and toapprove the content of Union bulletins, and this authorityhas been exercised in the past. Although it is unclear onthis record precisely what the Respondent has objected toregarding the Union's notices, it is apparent that, to someextent, theUnion's ability to communicate with theemployees through the use of the bulletin boards may becurtailedbymanagement through a form of priorrestraint.F. The Effectiveness of UnionHandbillingThe Union normally attempts to commune with theunit employees by distributing handbills at the plant gates.Due to absenteeism,approximately 6 percent or 367employees daily cannot be reached by handbilling.Furthermore,about 200 employees who work on the thirdshift are not contacted because this shift has a variety ofstarting schedules.Other employees,such as those in thewire mill and powerhouse,may also be out of reach of theUnion'sdistribution on any given day because of theircontinuous-operationswork schedules.Moreover, theinclemency of the weather makes it impossible to handbillall employees because they are intent upon scurrying intothe plant for shelter,and weather factors, as well asothers,detract from the effectiveness of the distributionbecause the distributors also leave their posts to seekshelter from the elements or are unable to reach theirdistribution posts due to transportation breakdowns orother personal reasons.G. Effectivenessof Communication at UnionMeetingsTheUnion conducts regular membership meetings.However,out of a total membershipof 4,822,the averageattendance since 1964 has been 64,with the highestamounting to 117. The approximately 1,300 nonmembersdo not,ofcourse,attendthemeetings.Itseemsdemonstratively clear on these facts that Union meetingscan hardly be portrayed as an effective channel ofcommunication of pertinent information to the workcomplement.The Union had designated 252 shop stewards andalternatesatthevarious installationsmaintainedbyRespondent in Fort Wayne. However, 25 percent of theseofficers leave their posts during the course of their terms,thus creating a distribution gap of that percentage duringany given year. Moreover, while the National Agreementbans the solicitation of membership or funds duringworking hours by the stewards, there is no apparentimpediment placed upon Respondent as to the times whenthe latter may communicate with the employees regardingtheir terms and conditions of work. Although Respondenthas a Statutory right contractually or otherwise to insistthat working time be devoted to work, and is not in anyway to be condemned for demanding this stricture,nevertheless, at least in some degree the effectiveness oftheUnion's steward system could suffer both by thevacancies in its ranks and the over-balance of opportunityin favor of Respondent in reaching the employees.H. Effectiveness of the Use of the MailsIn 1961, the Union commenced mailing literature to itsmembers.Thismodeofcommunicationprovedcumbersome and costly until 1967 when the Unionpurchased an addressographmachine to facilitate itsmailing procedures.However,even this improvement intechnologyhad its shortcomings because, on twooccasions in 1967, 200 letters were returned by the PostOfficedue to incorrect addresses and, currently, theUnion lacks the addresses of some 1,200 employees in thecombined units.With the acquisition of the addressographmachine,the cost of distribution has decreased from afigureof$150 for manual handbilling to $68 for adistributionbymail.During thematerialperiod,Respondent has regularly communicated to its employeesby mail through utilization of the home addresses whichRespondentmaintains of all unit employees on their GENERAL ELECTRIC CO.personnel cards.As Respondent correctly observes in its brief submittedherein,theBoard did not announce anyper serule inStandardOilto cover the matter of satisfying unionrequests for the home addresses of unit employees in allcases.To be sure,each case must turn upon its own,peculiar facts.In the instant proceeding,theUnion wasunabletocommunicatewithapproximately1,200individuals through the use of themailsbecause it simplydid not possess their addresses.Handbilling on any givendaymighteludeover500employeesbecauseofabsenteeism or staggered work schedules.Union meetingsare fruitless means of discourse due to the light attendanceat those gatherings.On the other hand,Respondent hasavailable the home addresses of all unit employees towhich it regularly mails literature.There is no contentionby Respondent that compliance with the Union's requestfor those addresses would be unduly burdensome or costlyand, indeed, Respondent furnished this information to theUnion at another plant in Louisville, Kentucky, withoutobjection or resistance.In sum,Respondent has failed toadvance any reasonable justification for withholding thedesired information.Indeed, it would seem advantageousforRespondent to supply the home addresses in light ofthe evidence that the Union sought to utilize them toinform its constituency that the National Agreementforbade the series of unauthorized work stoppages inwhich theyhad been and were engaging.On the basis of the entire record, I find and concludethat the Union requested the home addresses of all unitemployees in order to function properly as theircollective-bargaining representative and to represent fairlyall the employees in the appropriate units as mandated toitby the Statute. By failing to satisfy this request, underthe circumstances of this case, I further conclude thatRespondent thereby violated Section 8(a)(5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forthin section III,above,occurring in connection with the operations ofRespondent set forth in section 1, above,have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within themeaningof Section8(a)(5) of the Act, I shall recommend that it cease anddesisttherefromand take certain affirmative actiondesigned to effectuate the policies of the Act.''In its brief,Respondent urges that,in the event I should find that it wasnot entirely justified in refusing the Union's request for the home addressesof unit employees,Ishould issue a remedial order"no broader than onewhich would require Respondent to provide on the basis of Respondent'srecords the address of those bargaining unit employees identified by theUnion for which the Union claims it does not possess an address,providing such address had not been furnished by Respondent during the12-month period preceding the Union request."As found herein,while theUnion attempts to maintain a current list of the addresses of its members,this list proved to be inadequate on two occasions in 1967 when 200 lettersmailed to its members were returned by the Post Office because ofincorrect addresses.The furnishing of the home addresses of all unitemployees should not be unduly burdensome for Respondent inasmuch as609Upon the basis of the foregoing findings of fact andconclusions, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.General Electric Company is an employerengaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.InternationalUnion of Electrical,Radio andMachineWorkers,AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Alloffice,clerical,and technical employees atRespondent's plants in FortWayne, Indiana, excludingcommercialandsalesemployees,auditorsandaccountants, test engineers, confidential secretaries andstenographers,andemployeeswhoworkontheconfidentialpayroll,employee interviewers, placementpersonnel,personnelvisitors,medicaltechnicians,divisional safety personnel, chief receptionist, telephoneoperators,cashiers,rate setters,planning,wage rate,time-studyandmethodsemployees,professionalemployees, guards, and all supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.AllproductionandmaintenanceemployeesatRespondent's plants in FortWayne, Indiana, excludingtest engineers,maintenance machinists,experimental men,toolmakers, tool repairmen, die makers, die repairmen,mold makers,mold repairmen,machinists'apprenticeswho are engaged in production or repair of machinery ormechanical devices for use in Respondent's manufacturingprocesses at its Fort Wayne, Indiana, plant, winding formmakers, tool hardeners, tool dressers, development testers,blacksmiths, tool welders, clerical employees, chauffeurs,professional employees,guards,and all supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.Since1950,andatalltimes thereafter, theabove-named labor organization has been and is thebargainingrepresentative of all employees in the aforesaidappropriate units for the purposes of collective bargainingas defined in Section9(a) of the Act.5.By refusing on November 2, 1967, and at all timesthereafter, to furnish the above-named labor organizationa list of home addresses of employees in the appropriateunits,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and the entire record in this proceeding,and pursuantto Section 10(c) of the National Labor Relations Act, asamended, I recommend that Respondent, General Electricitconcededlymaintains that information on its personnel records.Moreover,this chore would seemingly be a nonrecurrent one in light of thefact that Respondent has, since 1968, been providing the Union with thenew addresses of all Union and non-Union members whenever there is achange in their employment status.Accordingly,Ishall not limit theremedial order to the extent urged by Respondent. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, FortWayne,Indiana, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargaincollectively withInternationalUnion of Electrical,Radio andMachineWorkers,AFL-CIO,concerningrates of pay,wages, hours, andother terms and conditions of employment,by refusing tofurnish it, upon request, a list of employees' homeaddresses for all employees in the appropriate units.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofrights guaranteedto them by Section 7 of the Act.2.Take thefollowing affirmative action which I find isnecessary to effectuate the policiesof the Act.(a)Bargaincollectivelywiththe above-named labororganization by furnishing it, upon request, a list of homeaddresses of all employees in the appropriate units.(b)Post at its plant premises and facilities in FortWayne,Indiana,copies of the attached notice markedCopies ofsaidnotice,on forms to beprovided by theRegional Director for Region25, shall,after being duly signed by a representative of Respondent,be posted by Respondent immediately upon receiptthereofand maintainedby it for aperiodof 60 consecutive daysthereafter,inconspicuous places,includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken to insure that said noticesare not altered,defaced,or covered by any othermaterial.(c)Notify theRegionalDirectorforRegion 25, inwriting,within20 days from the date ofthisDecision,what steps Respondent has takento comply therewith.""In theevent that this RecommendedOrderbe adoptedby the Board,the words "a Decisionand Order"shall be substitutedfor the words "theRecommendedOrder of a Trial Examiner" in the notice.In thefurthereventthat theBoard'sOrder be enforced by a decree of a United StatesCourt of Appeals, the words"a decreeof the United States Court ofAppeals EnforcinganOrder"shallbesubstituted for the words "aDecisionand Order.""In the event that this RecommendedOrder be adopted by the Board,this provision shall be modifiedto read: "Notify saidRegionalDirector, inwriting,within10 days from the date of this Order,what steps theRespondent has takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto the Recommended Order of a TrialExaminerof the National LaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL bargain collectively with InternationalUnion of Electrical and Machine Workers, AFL-CIO,by furnishing it, upon request,a list of employees'home addresses for all employees in the appropriateunits.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exerciseof rightsguaranteedby Section 7 of the Act.The appropriate units are:(a)All office,clerical,and technical employees atRespondent'splantsinFortWayne,Indiana,excluding commercial and sales employees,auditorsandaccountants,textengineers,confidentialsecretariesand stenographers,and employees whoworkontheconfidentialpayroll,employeeinterviewers,placement personnel,personnel visitors,medical technicans, divisional safety personnel, chiefreceptionist,telephoneoperators,cashiers,ratesetters,planning,wage rate,time-study and methodsemployees,professional employees,guards,and allsupervisors as definedin the Act.(b)All production and maintenance employees atRespondent'splantsinFortWayne,Indiana,excluding test engineers,maintenancemachinists,experimental men, tool makers,tool repairmen, diemakers,dierepairmen,moldmakers,moldrepairmen,machinists' apprentices who are engagedinproduction or repair of machinery or mechanicaldevicesforuseinRespondent'smanufacturingprocesses at its Fort Wayne,Indiana,plant,windingformmakers,toolhardners,tooldressers,developmenttesters,blacksmiths,toolwelders,clericalemployees,chauffeurs,professionalemployees,guards,and all supervisors as defined inthe Act.DatedByGENERAL ELECTRICCOMPANY(Employer)(Representative)(Title)This Notice must remain posted for 60 consecutive daysfrom the date of posting,andmust not be altered,defaced, or covered by any other material.If employees have any question concerning this Noticeor compliance with its provisions,they may communicatedirectly with the Board's Regional Office, 614 ISTA, 150W. Market Street, Indianapolis, Indiana 46204, Telephone317-633-8921.